DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.


Response to Amendment
This action is in response to the remark entered on May 3, 2022.
Claims 1-2, 5-8, 10-12, 15-18 & 20-28 are pending in the instant application.
Claims 3-4, 9, 13-14 & 19 are cancelled.
Claims 1, 5-6, 11, 15-16 & 20 are amended.
Claims 21-28 are newly added.

Response to Arguments
Applicant's remarks filed 05/03/2022, pages 9-10 with respect to overcoming the rejection of claims 1, and similarly claims 11 & 20 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
The Applicant asserts that Cheon does not teach or suggest the claim limitations of, “wherein a size of the scanning unit is determined based on the size of the current block, and wherein the current block has a non-square shape.”
The Examiner respectfully disagrees. While the Applicant states that previously-recited Paragraphs [0478]-[0479] in Cheon do not teach or suggest there claim limitations, the Examiner directs attention to Paragraphs [0268], where Cheon describes an 8x4 image data block, as the current block, is divided in the units of four pixels according to a vertical frequency band, that is, may be divided into two 4x4 coefficient blocks D1 and D2 as shown in Fig. 18. This shows that the sizes of the two 4x4 coefficient blocks, or scanning units, are determined based on the size of their parent coefficient block, being the 8x4 image data block. 
Therefore the rejection of claims 1, and similarly claims 11 & 20, is maintained under 35 USC 103.

Applicant's remarks filed 05/03/2022, pages 10-12, with respect to overcoming the rejection of claims 5 & 15 under 35 U.S.C. § 103 been fully considered have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Rojals1 et al. (US 2013/0003834 A1) (hereinafter Rojals1) and Cheon et al. (US 2011/0310973 A1) (hereinafter Cheon) in view of An et al. (US 2015/0110180 A1) (hereinafter An) as outlined below.
In response to Applicant’s remark that the prior art fails to teach or suggest Applicant’s newly-recited limitations, the Examiner directs Applicant’s attention to the rejection of claims 5 & 15, where Applicant’s newly-recited claim limitations are now addressed by An and are rejected for reasons as outlined below.

Applicant's remarks filed 05/03/2022, page 12, with respect to overcoming the rejection of claims 6 & 16 under 35 U.S.C. § 103 been fully considered have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Rojals1 et al. (US 2013/0003834 A1) (hereinafter Rojals1) and Cheon et al. (US 2011/0310973 A1) (hereinafter Cheon) in view of Rojals et al. (US 2013/0272379 A1) (hereinafter Rojals2), and further in view of An et al. (US 2015/0110180 A1) (hereinafter An) as outlined below.

Applicant’s remarks filed 05/03/2022, pages 11-13 with respect to the rejection of claims 2, 5-8, 10, 12 & 15-18 under 35 U.S.C. § 103, have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner cannot concur with the Applicant because the combination of Lee Rojals1 and Cheon disclose independent claims 1 & 11 as outlined below. Thus, claims 2, 5-8, 10, 12 & 15-18 are also rejected for the similar reasons as outlined previously.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 16 & 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirements.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 6, 16 & 26, the amended claim recites, “wherein: the current block is not a transform skip block, the scanning order comprises a first scanning order among the plurality of the coefficient group units and a second scanning order among transform coefficients of the coefficient group, and each of the scanning order and the second scanning order is an up-right diagonal scanning order.” However, the Applicant’s Specification does not mention nor recite these claim limitations, but instead recites in Paragraph [00383] that, “when a current block is not a block or region for which transform is skipped, transform coefficient groups or individual coefficients may be scanned according to any one of a horizontal scanning order, a first horizontal precedence scanning order, a second horizontal precedence scanning order, a vertical scanning order, a first vertical precedence scanning order, and a second vertical precedence scanning order.” Furthermore the Examiner has found no support in the Specification that describes when the current block is not a transform skipped mode that the scanning order is an up-right diagonal scanning order. Therefore the claims are rejected under 35 USC 112(a) for failing to comply with the written description requirement by introducing new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 21 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rojals et al. (US 2013/0003834 A1) (hereinafter Rojals1) in view of Cheon et al. (US 2011/0310973 A1) (hereinafter Cheon).

Regarding claim 1, Rojals1 discloses a method of decoding an image, the method comprising:
determining a scanning unit of a current block [Paragraph [0085], [0143]-[0148] & [0171]-[0172], video decoder 30 identifying last significant sub-block as scanning unit of transform coefficient block as current block]; and
arranging transform coefficients of the current block by scanning the transform coefficients of the current block based on the determined scanning unit [Paragraph [0085], [0143]-[0150] & [0171]-[0172], video decoder 30 performs first coding pass that processes the last significant sub-block, as scanning unit, and ones of the sub-blocks that occur before the last significant sub-block according to reverse scanning order],
wherein the scanning is performed depends on a scanning order [Paragraph [0085], [0143]-[0148] & [0171]-[0172], video decoder 30 identifying last significant sub-block as scanning unit containing a coefficient group], and
wherein the coefficient group unit is one of a plurality of coefficient group units for the current block [Paragraph [0148], video decoder 30 identifying last significant sub-block from among plurality of sub-blocks, each as coefficient group units].
However, Rojals1 does not explicitly disclose wherein the scanning unit is a coefficient group unit determined based on a size of the current block, wherein a size of the scanning unit is determined based on the size of the current block, and
wherein the current block has a non-square shape.
Cheon teaches wherein the scanning unit is a coefficient group unit determined based on a size of the current block, wherein a size of the scanning unit is determined based on the size of the current block [Paragraph [0478]-[0479], when the size of a coding unit is 2N×2N (where N is a positive integer), the sizes of the partial data units, as scanning unit, may be 2N×2N, 2N×N, N×2N, and N×N. The prediction encoding may be performed based on not only a data unit obtained by halving at least one of a height and width of a coding unit, as current block], and
wherein the current block has a non-square shape [Paragraph [0268], an 8x4 coefficient block 1830 of an 8x4 image data block X as current block may be divided in the units of four pixels according to a vertical frequency band, that is, may be divided into two 4x4 coefficient blocks D1 and D2].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rojals1 to incorporate the quantization coefficient group size determiner in Cheon as above, for encoding and decoding efficiency of an image may be improved by decoding each piece of encoded image data in the coding units after determining at least one coded depth according to coding units (Cheon, Paragraph [0577]).

Regarding claim 2, Rojals1 and Cheon disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore Rojals1 discloses wherein the transform coefficients of the current block are one of an input of dequantization, an input of secondary inverse transform, an output of secondary inverse transform and an input of primary inverse transform [Paragraph [0121]-[0122] & [0148], Parsing module 70 decodes transform coefficient block and sends to inverse quantization module 76 for dequantization].

Regarding claims 11-12, claims (11-12) are drawn to an encoding method having limitations similar to the decoding method of using the same as claimed in claims (1-) treated in the above rejection. Therefore, method claims (11-12) correspond to method claims (1-2) and are rejected for the same reasons of obviousness as used above.
Furthermore, Rojals1 discloses of an encoding method [Paragraph [0048]-[0052], video encoder 20 performing encoding operations]. 

Regarding claim 21, Rojals1 and Cheon disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Cheon teaches wherein the size of the scanning unit is 4x4 in a case that the size of the current block is one of 8x4 and 4x8 [Paragraph [0268], an 8x4 coefficient block 1830 of an 8x4 image data block X as current block may be divided in the units of four pixels according to a vertical frequency band, that is, may be divided into two 4x4 coefficient blocks D1 and D2].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rojals1 to incorporate the quantization coefficient group size determiner in Cheon as above, for encoding and decoding efficiency of an image may be improved by decoding each piece of encoded image data in the coding units after determining at least one coded depth according to coding units (Cheon, Paragraph [0577]).

Regarding claim 23, claim 23 is drawn to an encoding method having limitations similar to the decoding method of using the same as claimed in claim 21 treated in the above rejection. Therefore, method claim 23 corresponds to method claim 21 and is rejected for the same reasons of obviousness as used above.

Claim 5, 15, 20, 22, 24-25 & 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rojals1 et al. (US 2013/0003834 A1) (hereinafter Rojals1) and Cheon et al. (US 2011/0310973 A1) (hereinafter Cheon) in view of An et al. (US 2015/0110180 A1) (hereinafter An).

Regarding claim 5, Rojals1 and Cheon disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Rojals1 discloses the scanning order comprises a first scanning order among the plurality of the coefficient group units and a second scanning order among transform coefficients of the coefficient group unit, each of the first scanning order and the second scanning order is a down-left diagonal scanning order, and in the down-left scanning order, a lower-left coefficient among two diagonally adjacent coefficients of the coefficient group unit is scanned, and then an upper-right coefficient among the two diagonally adjacent coefficients is scanned [Paragraph [0064]-[0065], Fig. 3E, Sub-block scanning in a upper-left sub-block in an up/right diagonal order, reading as the first “down-left” diagonal scanning order because it scans from lower-left and then upper-right sub-blocks, and then scans coefficients within coefficient group units also in a down-left diagonal scanning order, as a second scanning order].
However, Rojals1 and Cheon do not explicitly disclose wherein the current block is a transform skip block.
An teaches wherein the current block is a transform skip block [Paragraph [0019]-[0021], Fig. 3, When Transform Skip mode is ON, reverse diagonal scan pattern 310 as “down-left” diagonal scanning order is utilized].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rojals1 to incorporate the transform skip mode in An as above, to skip two-dimensional transforms that reduces processing and complexity, and to demonstrate performance improvement over conventional coding systems (An, Paragraph [0007]-[0010]).

Regarding claim 15, claim 15 is drawn to an encoding method having limitations similar to the decoding method of using the same as claimed in claim 5 treated in the above rejection. Therefore, method claim 15 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used above.

Regarding claim 22, Rojals1 and Cheon disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Rojals1 discloses wherein the scanning order comprises a first scanning order among the plurality of the coefficient group units and a second scanning order among transform coefficients of the coefficient group unit [Paragraph [0064]-[0065], Fig. 3E, Sub-block scanning in a upper-left sub-block in an up/right diagonal order, reading as the first “down-left” diagonal scanning order, and then scans coefficients within coefficient group units also in a down-left diagonal scanning order, as a second scanning order].
However, Rojals1 and Cheon do not explicitly disclose wherein both of the first scanning order and the second scanning order are determined based on whether the current block is a transform skip block or not.
An teaches wherein both of the first scanning order and the second scanning order are determined based on whether the current block is a transform skip block or not [Paragraph [0019]-[0027], Figs. 2-5, Scanning patterns for coefficient scanning are determined accordingly with transform skip mode being either on or off, as the first scanning order, and then due to the system being block-based processing, the next block is buffered for next stage processing that corresponds to reverse/regular scan pattern, as second scanning order].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rojals1 to incorporate the transform skip mode in An as above, to skip two-dimensional transforms that reduces processing and complexity, and to demonstrate performance improvement over conventional coding systems (An, Paragraph [0007]-[0010]).

Regarding claim 24, claim 24 is drawn to an encoding method having limitations similar to the decoding method of using the same as claimed in claim 22 treated in the above rejection. Therefore, method claim 24 corresponds to method claim 22 and is rejected for the same reasons of obviousness as used above.

Regarding claims (20, 25 & 27-28), claims (20, 25 & 27-28) are drawn to non-transitory recording medium corresponding to the same method as claimed in claims (11, 15 & 23-24), and there are also rejected for the same reasons of obviousness as listed above.
Furthermore, Rojals1 discloses of a non-transitory recording medium [Paragraph [0178]-[0179], software module residing in RAM, ROM, hard disk].
However, Rojals and Cheon do not explicitly disclose wherein the non-transitory recording medium is storing a bitstream generated by an encoding method. 
An teaches wherein the non-transitory recording medium is storing a bitstream generated by an encoding method [Paragraph [0026]-[0027], Compressed data may be received from storage such as computer memory or buffer, as non-transitory recording medium]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording medium disclosed by Rojals1 to incorporate and implement the storage device of An as above, to store encoded video data to archive the encoded video data for later transmission or retrieval (An, Paragraph [0027]).  

Claim 6, 16 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rojals1 et al. (US 2013/0003834 A1) (hereinafter Rojals1) and Cheon et al. (US 2011/0310973 A1) (hereinafter Cheon) in view of Rojals et al. (US 2013/0272379 A1) (hereinafter Rojals2), and further in view of An et al. (US 2015/0110180 A1) (hereinafter An).

Regarding claim 6, Rojals1 and Cheon disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Rojals1 discloses wherein the scanning order comprises a first scanning order among the plurality of the coefficient group units and a second scanning order among transform coefficients of the coefficient group, and each of the scanning order and the second scanning order is a down-left diagonal scanning order [Paragraph [0064]-[0065], Fig. 3E, Sub-block scanning in a upper-left sub-block in an up/right diagonal order, reading as the first “down-left” diagonal scanning order because it scans from lower-left and then upper-right sub-blocks, and then scans coefficients within coefficient group units also in upper-left sub-block in an up/right diagonal order, as a second scanning order]. 
However, Rojals1 and Cheon do not explicitly disclose wherein each of the scanning order and the second scanning order is an up-right diagonal scanning order. 
Rojals2 teaches wherein each of the scanning order and the second scanning order is an up-right diagonal scanning order [Paragraph [0066]-[0067], Fig. 1, Sub-block scanning in a top-right sub-block to a bottom-left diagonal order, reading as the first “up-right” diagonal scanning order because it scans from upper-right and then lower-left sub-blocks, and then scans coefficients within coefficient group units also in  an up-right diagonal scanning order, as a second scanning order].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rojals1 to incorporate the scanning orders in Rojals2 as above, to reduce hardware/software complexity and assign contexts for syntax elements indicating whether a sub-block includes significant coefficients which may provide for improved coding efficiency (Rojals2, Paragraph [0040]).
Lastly, Rojals1, Cheon, and Rojals2 do not explicitly disclose wherein: the current block is not a transform skip block. 
An teaches wherein: the current block is not a transform skip block [Paragraph [0019]-[0021], Fig. 2, When Transform Skip mode is OFF, diagonal scan pattern 210 as “up-right” diagonal scanning order is utilized]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rojals1 to incorporate the transform skip mode in An as above, to skip two-dimensional transforms that reduces processing and complexity, and to demonstrate performance improvement over conventional coding systems (An, Paragraph [0007]-[0010]).

Regarding claim 16, claim 16 is drawn to an encoding method having limitations similar to the decoding method of using the same as claimed in claim 6 treated in the above rejection. Therefore, method claim 16 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used above.

Regarding claim 26, claim 26 is drawn to non-transitory recording medium corresponding to the same method as claimed in claim 16, and there is also rejected for the same reasons of obviousness as listed above.
Furthermore, An teaches wherein the non-transitory recording medium is storing a bitstream generated by an encoding method [Paragraph [0026]-[0027], Compressed data may be received from storage such as computer memory or buffer, as non-transitory recording medium]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the recording medium disclosed by Rojals1 to incorporate and implement the storage device of Joshi1 as above, to store encoded video data to archive the encoded video data for later transmission or retrieval (An, Paragraph [0027]).

Claims 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rojals1 et al. (US 2013/0003834 A1) (hereinafter Rojals1) and Cheon et al. (US 2011/0310973 A1) (hereinafter Cheon) in view of Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao).

Regarding claim 7, Rojals1 and Cheon disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
Furthermore, Rojals1 discloses wherein the scanning order is a down-left diagonal scanning order [Paragraph [0064]-[0065], Fig. 3E, Sub-block scanning in an upper-left sub-block in an up/right diagonal order, reading as the first “down-left” diagonal scanning order because it scans from lower-left and then upper-right sub-blocks, and then scans coefficients within coefficient group units also in a down-left diagonal scanning order, as a second scanning order]
However, Rojals1 and Cheon do not explicitly disclose wherein the scanning order is a diagonal scanning order when the transform coefficients of the current block are the input of secondary inverse transform.
Zhao teaches wherein the scanning order is a diagonal scanning order when the transform coefficients of the current block are the input of secondary inverse transform [Paragraph [0128] & [0143], Secondary transform coefficients are placed in a 4x4 coefficient block according to a fixed pre-defined 4x4 coefficient scanning order, including diagonal scanning].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rojals1 to incorporate secondary transformations in Zhao as above, wherein for further compression, the residual data may be transformed from the pixel domain to a transform domain, resulting in residual transform coefficients, and entropy coding may be applied to achieve even more compression (Zhao, Paragraph [0005]-[0007]).

Regarding claim 17, claim 17 is drawn to an encoding method having limitations similar to the decoding method of using the same as claimed in claim 7 treated in the above rejection. Therefore, method claim 17 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used above.

Claim 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rojals1 et al. (US 2013/0003834 A1) (hereinafter Rojals1) and Cheon et al. (US 2011/0310973 A1) (hereinafter Cheon) in view of Tsukuba (WO 2017/195476 A1) (hereinafter Tsukuba), and further in view of Seregin et al. (US 2013/0301705 A1) (hereinafter Seregin).

Regarding claim 8, Rojals1 and Cheon disclose the method of claim 2, and are analyzed as previously discussed with respect to the claim.
However, neither Rojals1 nor Cheon disclose the particulars of claim 8.
Tsukuba teaches wherein the scanning order is one of a vertical scanning order and a horizontal scanning order when the transform coefficients of the current block are the output of secondary inverse transform [Paragraph [0196]-[0214], Fig. 13, Selecting horizontal reverse primary conversion at inverse primary conversion unit 233, upon coefficients output from inverse secondary conversion unit 232].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rojals1 to incorporate the scanning of coefficients at a reverse primary transformation in Tsukuba as above, to suppress reductions in coding efficiency when applying secondary transformations on sparse residual signals (Tsubuka, Paragraph [0005]-[0007]).
However, neither Rojals1, Cheon, nor Tsukuba teaches wherein the scanning order is determined as one of a vertical scanning order and a horizontal scanning order based on an intra prediction mode of the current block.
Seregin teaches wherein the scanning order is determined as one of a vertical scanning order and a horizontal scanning order based on an intra prediction mode of the current block [Paragraph [0149]-[0154] & [0210]-[0212], Fig. 8, Scan modes as scanning order being vertical or horizontal, is determined based on at least one of prediction direction for intra prediction, as intra prediction mode, and encoding mode of secondary transformation method].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rojals1 to incorporate the scanning determination method in Seregin as above, to indicate a scanning direction of the generated transformation coefficients and outputting an encoding order of the transformation coefficients that reduces a length of a significance map (Seregin, Paragraph [0007]-[0010]).

Regarding claim 18, claim 18 is drawn to an encoding method having limitations similar to the decoding method of using the same as claimed in claim 8 treated in the above rejection. Therefore, method claim 18 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rojals1 et al. (US 2013/0003834 A1) (hereinafter Rojals1) and Cheon et al. (US 2011/0310973 A1) (hereinafter Cheon) in view of Li et al. (US 2014/0105283 A1) (hereinafter Li).

Regarding claim 10, Rojals1 and Cheon disclose the method of claim 1, and are analyzed as previously discussed with respect to the claim.
However, neither Rojals1 nor Cheon disclose the particulars of claim 10.
Li teaches wherein the scanning order is the same as a scanning order of a scaling list of the current block [Paragraph [0076]-[0079], Fig. 1 & 15, one scanning order is selected among a plurality of scanning orders based on the selected intra prediction mode in module 104. In module 114, the array of quantizers for this block unit is scanned based on the selected scanning order in module 112 to produce a block of quantizers, as scaling list, for the quantizers scale the transform coefficients].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Rojals1 to incorporate the scanning order determination method in Li as above, to indicate a scanning order of the transformation coefficients and quantizers and improve utilization of the quantization matrix (Li, Paragraph [0004]-[0005] & [0103]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487